DISMISS; and Opinion Filed July 9, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-19-00659-CV

                 NANCY JEAN PETTERSON, Appellant
                                 V.
    TOMMY CANSLER, TCCI LAND DEVELOPMENT INC., AND INDEPENDENT
                           BANK, Appellees

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-11147

                            MEMORANDUM OPINION
                        Before Justices Schenck, Osborne, and Reichek
                                 Opinion by Justice Osborne

       Before the Court is appellant’s motion to withdraw her appeal. Pursuant to Texas Rule of

Appellate Procedure 42.1(a)(1), we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1).




                                                /Leslie Osborne/
                                                LESLIE L. OSBORNE
                                                JUSTICE

190659F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 NANCY JEAN PETTERSON, Appellant                     On Appeal from the 101st Judicial District
                                                     Court, Dallas County, Texas
 No. 05-19-00659-CV         V.                       Trial Court Cause No. DC-16-11147.
                                                     Opinion delivered by Justice Osborne,
 TOMMY CANSLER, TCCI LAND                            Justices Schenck and Reichek participating.
 DEVELOPMENT INC., AND
 INDEPENDENT BANK, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellees Tommy Cansler, TCCI Land Development Inc., and
Independent Bank recover their costs, if any, of this appeal from appellant Nancy Jean Petterson.


Judgment entered this 9th day of July, 2019.




                                               –2–